Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 26, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00223-CV



                  IN RE KATHERINE MILLIKEN, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              215th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-68872

                        MEMORANDUM OPINION

      On March 16, 2015, relator Katherine Milliken filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Elaine H. Palmer, presiding judge of the 215th District Court of Harris
County, to vacate her order granting the release of funds deposited in the court’s
registry. We deny relator’s petition for writ of mandamus.
          Mandamus will issue only to correct a clear abuse of discretion for which the
relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148
S.W.3d 124, 135 (Tex. 2004).           Those seeking the extraordinary remedy of
mandamus must follow the applicable procedural rules. In re Le, 335 S.W.3d 808,
813 (Tex. App.—Houston [14th Dist.] 2011, orig. proceeding).                The most
important of these rules is the obligation to provide the reviewing court with a
complete and adequate record sufficient to establish the relator’s entitlement to
relief.     Id. (citing Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992)).
Specifically, relator is obligated to furnish a record containing a certified or sworn
copy of every document filed in the underlying proceeding that is material to
relator’s claims for relief. Tex. R. App. P. 52.7(a)(1). Relator is also obligated to
provide “a properly authenticated transcript of any relevant testimony from any
underlying proceeding, including any exhibits offered in evidence, or a statement
that no testimony was adduced in connection with the matter complained.” Tex. R.
App. P. 52.7(a)(2).

          Relator has failed to provide this Court with material documents supporting
her claims for relief. Moreover, relator has not provided this Court with a record
of the testimony from the hearing held on March 13, 2015. Relator’s status as a
pro se party does not exempt her from complying with the applicable rules of
procedure. See Wheeler v. Green, 157 S.W.3d 439, 444 (Tex. 2005). Accordingly,
relator has not satisfied her obligation to provide this Court with a complete and
adequate record sufficient to establish her entitlement to relief.

          Moreover, relator has failed to adequately brief her complaints. See Tex. R.
App. P. 38.1(i) (providing that a brief “must contain a clear and concise argument
                                            2
for the contentions made, with appropriate citations to authorities and to the
record”). Relator cites a single case for a general proposition, and provides no
citations to authorities or to the record in support of her specific issues presented.

      For the reasons discussed, relator has not established that she is entitled to
mandamus relief. Accordingly, we deny relator’s petition for writ of mandamus.


                                                     PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                           3